ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JOHN H.C. WEST, III, of VENTNOR, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since October 5, 1997, pursuant to various Orders of the Court, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.16(d)(failure to return unearned fee) and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having concluded that prior to reinstatement, respondent should demonstrate his fitness to practice law, and that on reinstatement, he should practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that JOHN H.C. WEST, III, is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice JOHN H.C. WEST, III, shall demonstrate his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics and; it is further
ORDERED that prior to reinstatement respondent shall submit proof that he has complied with the determination of the District I Fee Arbitration Committee in Docket No. I-95-108F; and it is further
*49ORDERED that on reinstatement JOHN H.C. WEST, III, practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.